David J. McGlothlin (17389 UT)
david@kazlg.com
Ryan L. McBride, Esq. (16218 UT)
ryan@kazlg.com
Kazerouni Law Group, APC
2633 E. Indian School Road, Ste. 460
Phoenix, AZ 85016
Telephone: (800) 400-6808
Facsimile: (800) 520-5523


Attorneys for Plaintiffs


                IN THE UNITED STATES DISTRICT COURT
                          DISTRICT OF UTAH



                                       APPENDIX- LIST OF EXHIBITS TO
FRANCISCO RODRIGUEZ, ON                PLAINTIFF’S MOTION FOR
BEHALF OF HIMSELF AND                  SUMMARY JUDGMENT,
OTHERS SIMILARLY                       PLAINTIFF’S REPLY TO
SITUATED,                              DEFENDANT’S RESPONSE TO
                                       MOTION FOR SUMMARY
                                       JUDGMENT, AND PLAINTIFF’S
              Plaintiff,               RESPONSE TO DEFENDANT’S
                                       MOTION TO DISMISS OR
                 v.                    ALTERNATIVELY FOR SUMMARY
                                       JUDGMENT
CASCADE COLLECTIONS, LLC, Case No.: 2:20-cv-00120-JNP

              Defendant.
                                       Judge: Hon. Jill N. Parrish
      The following is a list of the Exhibits attached to Plaintiff’s Motion for

Summary Judgment, Plaintiff’s Reply to Defendant’s Response to Motion for

Summary Judgment, and Plaintiff’s Response to Defendant’s Motion to Dismiss or

alternatively for Summary Judgment.

1.   Attached as Exhibit A is a true and correct copy of Plaintiff’s Retail

     Installment Contract with Astor Brothers & Co. produced by Defendant

2.   Attached as Exhibit B is a true and correct copy of Defendant’s collection

     letter to Plaintiff dated April 26, 2019 produced by Plaintiff.

3.   Attached as Exhibit C is a true and correct copy of the deposition transcript

     of Defendant’s 30(b)(6) representative, Tucker Morris.

4.   Attached as Exhibit D is a true and correct copy of the Collection Agreement

     between Defendant and Astor Brothers & Co. produced by Defendant.

5.   Attached as Exhibit E is a true and correct copy of Defendant’s Answer in

     this matter.

6.   Attached as Exhibit E is a true and correct copy of the deposition transcript

     of Diana Tartaglia, former office manager for Defendant.

7.   Also attached is a true and correct copy of Plaintiff Francisco Rodriguez’s

     Declaration in Support of Plaintiff’s Motion for Summary Judgment.



      By signing below, Plaintiff’s Counsel, Ryan L. McBride, declares under oath

and subject to the penalty of perjury in the State of Utah that the above-referenced

                                          !2
Exhibits are the true and correct copies of the documents as were provided to

Plaintiff’s counsel during the course of litigation in this matter.



Respectfully Submitted:                         Kazerouni Law Group


Dated:August 28, 2020                           /s/ Ryan L. McBride___
                                                Ryan L. McBride, Esq.
                                                Attorney for Plaintiff




                                           !3
